Plaintiff-Appellant Michael J. Wasser, pro se, appeals from the August 28, 2008 judgment of the United States District Court for the Eastern District of New York (David G. Trager, Judge) dismissing his complaint. We assume the parties’ familiarity with the underlying facts, procedural history, and specification of the issues on appeal.
We discuss in a separate opinion filed today the appropriate standard of review for district courts to apply when a plaintiff commences a civil action under section 102 of the Rehabilitation Act, 29 U.S.C. § 722(c)(5)(J), seeking review of a final state administrative decision. We find, for the reasons provided in that opinion, that the District Court stated and applied the appropriate standard of review under § 722(c)(5)(J) in dismissing plaintiffs claims.
Having reviewed plaintiffs remaining contentions on appeal and the record of proceedings below, we affirm for substantially the same reasons stated by the District Court in its thorough and well reasoned opinion. See Wasser v. N.Y. State Office of Vocational & Educ. Servs. for Individuals with Disabilities, 683 F.Supp.2d 201 (E.D.N.Y.2008). Specifically, despite plaintiffs arguments before us to the contrary, we find that the District *121Court was correct in holding that (i) the New York State Office of Vocational and Educational Services for Individuals with Disabilities (“VESID”) is permitted to consider cost when determining the vocational rehabilitation services it will provide to disabled individuals so long as it does not “place absolute dollar limits on specific service categories,” and it “permits exceptions [to any fee schedules] so that individual needs can be addressed,” 34 C.F.R. § 361.50(e)(2)(ii), (3); see also Murphy v. Office of Vocational & Educ. Servs, for Individuals with Disabilities, 92 N.Y.2d 477, 683 N.Y.S.2d 139, 705 N.E.2d 1180, 1185 (1998); (ii) VESID properly reimbursed plaintiff for law school tuition rates only up to the cost of a public law school, rather than the cost of the private law school plaintiff chose to attend; (iii) VE-SID’s policy not to purchase base vehicles for clients’ transportation needs is proper; (iv) it was premature for VESID or the District Court to decide the cost of, and possible reimbursement for, necessary modifications to a base vehicle in order to enable plaintiff to drive to and from work because plaintiff has yet to complete the required evaluations; (v) the record supports VESID’s decision to deny reimbursement to plaintiff for costs he incurred during an internship in the summer of 1998 while he was still a student at Brooklyn Law School; (vi) VESID is not required to provide plaintiff with a back-up motorized wheelchair; and (vii) VESID properly closed plaintiffs case. We have considered all of plaintiffs arguments and find them to be without merit.
Accordingly, the judgment of the District Court is hereby AFFIRMED.